Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 11 and 17
b.	Pending: 1-20
Claims 1, 4 and 7 have been amended.

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazima et al. (US 6078531) in view of Liu (US 20130088913).


Regarding independent claim 1, Miyazima discloses a memory circuit (Figs. 1-12) comprising: 
a plurality of word lines (Fig. 1 shows word lines WL0 through WLn); 
a word line driver coupled to the plurality of word lines and configured to output a first word line signal on a first word line of the plurality of word lines (Fig. 1 and col:5; line:3-7 describes decoder 30 selects one of a plurality of word lines, for example, (n+1) number of word lines WL0, WL1, . . . , WLn and Fig. 5 is a circuit diagram of a partial circuit of the decoder 30 showing the configuration of a word line driving circuit 30i); and 
a booster circuit (Figs. 1 and 4 shows Booster Circuit 60) comprising:
a first node (ND1; Fig. 4) configured to carry a first power supply voltage (Vcc; Fig. 4), and 
a first transistor coupled to the first node (Fig. 4 shows transistor 63 coupled to node ND1), 
wherein 
the booster circuit is coupled to the plurality of word lines (Fig. 1 shows Booster Circuit 60 being coupled to plurality of word lines via signal Se), and 
the first transistor is configured to couple the first word line of the plurality of word lines to the first node responsive to a pulse signal and the first word line signal.
Although Miyazima shows a transistor 63 in Fig. 4, but does not disclose the prescribed way of operation of that transistor.
However, Liu teaches the first transistor is configured to couple the first word line of the plurality of word lines to the first node responsive to a pulse signal and the first word line signal (Figs. 3A, 3B, corresponding section of the specification and Claim 1).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Liu to Miyazima such that the first transistor is configured to couple the first word line of the plurality of word lines to the first node responsive to a pulse signal and the first word line signal in order to provide with low power consumption device as taught by Liu (Advantage).

Regarding claim 2, Miyazima and Liu together disclose all the elements of claim 1 as above and through Liu further
the first word line signal is one word line signal of a plurality of word line signals configured to activate corresponding word lines of the plurality of word lines (Fig. 1), 
the word line driver is configured to generate the plurality of word line signals based on a plurality of row decode signals (Fig. 5 and col:7; line:6-14 describes predecoding signal Sai), and 
the memory circuit further comprises: 
a local control circuit configured to generate the plurality of row decode signals (Fig. 1 shows blocks 10, 20 together forming Control Circuit) ; and 
a local input output (I/O) circuit (Fig. 1 shows circuit 50) configured to generate the pulse signal corresponding to the word line driver activating any word line of the plurality of word lines (col:4; line:50-60 describes that control circuit 50 operates upon receiving the pulse signal Sc from the ATD 20 and generates a control signal Sd controlling the boosting operation of the booster circuit 60. Specifically, when the pulse signal Sc showing a change of the address signal is input from the ATD 20, the control circuit 50 generates the control signal Sd having a certain width in response to the timing of the pulse signal Sc and controls the boosting operation of the booster circuit 60 by the control signal Sd).

Regarding claim 3, Miyazima and Liu together disclose all the elements of claim 2 as above and through Liu further a total number of word line signals of the plurality of word line signals corresponding to the pulse signal is equal to four (Fig. 1 shows WL0 through WLn, where n is a positive integer).

Regarding claim 6, Miyazima and Liu together disclose all the elements of claim 1 as above and through Liu further
the first word line signal is one word line signal of a plurality of word line signals configured to activate corresponding word lines of the plurality of word lines, and the booster circuit is configured to couple each word line of the plurality of word lines to the first node responsive to the pulse signal and the corresponding word line signal (Figs. 1, 4 and corresponding sections of the specification).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazima et al. (US 6078531) in view of Liu (US 20130088913) and Carissimi et al. (US 20190130970).

Regarding claim 10, Miyazima and Liu together disclose all the elements of claim 1 as above but they do not disclose an entirety of each word line of the plurality of word lines is positioned within a single metal layer of the memory circuit.
However, Carissimi teaches an entirety of each word line of the plurality of word lines is positioned within a single metal layer of the memory circuit (Claim 8 describes the word lines, the source lines, and the first contact regions are formed from a single metal layer).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Carissimi to modified Miyazima such that an entirety of each word line of the plurality of word lines is positioned within a single metal layer of the memory circuit in order to save area as taught by Carissimi ([0077]).

Response to Arguments
Applicant’s arguments with respect to independent claim 1 have been considered but are moot because the new ground of rejection rely on newly found reference Liu (US 20130088913) along with previously used references.
Rejections are maintained at-least for above mentioned reasons. Details will be found under “Claim Rejections”.

Allowable Subject Matter
Claims 11-20 are allowed.
Claims 4-5 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        12/12/2022